




Exhibit 10.15
Certain portions hereof denoted with “[***]” have been omitted pursuant to a
Request for Confidential Treatment and have
been filed separately with the Commission


EMPLOYMENT AGREEMENT


The undersigned:


(1)
UA Panama, S. de R.L. having its registered office at Edificio Comosa, Piso 6,
Ave. Samuel Lewis, Ciudad de Panama, Republic of Panama, hereinafter referred to
as the “Employer” or the “Company,” in this matter duly represented by Brad
Dickerson, President;

and    


(2)
Karl-Heinz Maurath, German male, passport (Germany), born May 6, 1961, married
and domiciled in Ten Tower, Apt. 43A, Costa Del Este, Panama City, Panama
hereinafter referred to as “the Employee,” hereinafter referred to jointly as
the “Parties” and individually as “Party.”



WHEREAS:


The Employee will enter into the service of the Employer subject to the terms
and conditions as set forth in this confidential Employment Agreement,
hereinafter referred to as the “Agreement.”


Article 1: Term
1.
This Agreement shall come into force, on September 15, 2012, at the latest, and
shall extend for an indefinite period. Hereinafter, the actual date on which
Employee commences his employment for the Company pursuant to this Agreement is
referred to as the “Start Date.”



Article 2: Termination
1.
Either Party may terminate this Agreement, without cause, by giving the other
written notice. In the event of such a termination by the Employee, the required
notice period is four months and in the event of such a termination by the
Employer, the required notice period is two months.

2.
Employer may terminate this Agreement immediately upon giving written notice to
Employee of a good faith finding that any one of the following events have
occurred (with termination resulting from any event described in subsections (a)
through (f) below being defined as a termination “for cause”):

(a)
Employee’s material misconduct or neglect in the performance of his duties;

(b)
Employee’s conviction for, or plea of nolo contendere to, any felony, or a
misdemeanor (excluding a petty misdemeanor) involving dishonesty, fraud,
financial impropriety, or moral turpitude, or any crime of sufficient import to
potentially discredit or adversely affect the Company’s ability to conduct its
business in the normal course;

(c)
Employee’s use of illegal drugs as contemplated by Article 213(A)(13) of the
Panamanian Labor Code;

(d)
Employee’s material breach of the Company's written Code of Ethics and Business
Conduct, as in effect from time to time;

(e)
Employee’s commission of any act that results in severe harm to the Company
excluding any act taken by the Employee in good faith that he reasonably
believed was in the best interests of the Company;





--------------------------------------------------------------------------------

Confidential



(f)
Employee, because of illness or incapacity, is unable, with or without
reasonable accommodation, to perform or is prevented from performing the
essential functions of Employee’s duties for more than one year; or

(g)
Employee’s material breach of this Agreement.



Notwithstanding anything to the contrary in this Agreement, if this Agreement is
terminated by the Company for cause as defined in this Article 2.2, then
Employee shall not be entitled to any bonus whatsoever in respect of the
calendar year in which his employment terminates or any part of it or to any
bonus, or portion thereof, with respect to any previous year which is unpaid as
of the date of termination of the Agreement.


3.
Severance provisions:

(a)
If the Company terminates Employee’s employment without cause within two years
of the Start Date (e.g. September 2012 – September 2014), then Employer will
continue to pay Employee’s Base Salary (as defined in Article 5.1 below) for two
years and will also pay Employee a prorated bonus based on the number of days
Employee actually worked during the termination year at Employee’s maximum bonus
eligibility (“Two-Year Severance Payment”). This Two Year Severance Payment
covers and satisfies any and all severance payments the Company is legally
required to make under Panamanian Labor Law (e.g. mandatory seniority) or any
other local laws applicable in the event of termination by the Company without
cause

(b)
If the Company terminates Employee’s employment without cause after the
expiration of Employee’s second year of employment (e.g. after September 2014),
then Employer will continue to pay Employee’s Base Salary for one year and will
also pay Employee a prorated bonus based on the number of days Employee actually
worked during the termination year at Employee’s maximum bonus eligibility (One
Year Severance Payment”). This One Year Severance Payment covers and satisfies
any and all severance payments the Company is legally required to make under
Panamanian Labor Law (e.g. mandatory seniority) or any other local laws
applicable in the event of termination by the Company without cause.

(c)
In addition, Employee will become a party to the Company’s standard Change in
Control Severance Agreement provided to executives.

(d)
Any compensation under this Article 2.3 may not be claimed if Employee contests
the termination or demands reinstatement or payment in excess of the amounts
provided herein.



Article 3: Employment
1.
The Employee is appointed to perform the duties and obligations of President,
Under Armour International. In this regard, Employee will have full P&L
responsibility for the Under Armour Brand outside of the United States,
including the Americas, EMEA (Europe, Middle East and Africa), Asia Pacific
(China, Korea and Japan), Canada, and Mexico. Employee will report to Kevin
Plank, Chief Executive Officer, Under Armour, Inc.



2.
The Employee will devote his best effort, attention and abilities to the
business and the affairs of the Employer and its affiliated companies and shall
observe instructions and guidelines issued by the Employer. The Employee agrees
to comply at all times with the internal guidelines and customs within the
organization of the Employer.



Article 4: Additional functions or side-activities
1.
Without the prior written approval of the CEO, Kevin Plank, Employee will not
accept any remunerated or non-remunerated functions or activities for any third
parties, including outside board participation, during the employment and will
abstain from doing any business for his own account. Employee hereby

    
    

2





--------------------------------------------------------------------------------

Confidential

notifies the Company that his functions and activities on behalf of third
parties as of the date of his execution of this Agreement are as identified on
Schedule 1, attached hereto and incorporated herein by reference, and the
Company hereby agrees to these functions and activities as identified. Employee
will advise the Company of any changes in his functions and activities as
identified in Schedule 1.


Article 5: Salary and other employment conditions
1.
The Employee’s remuneration is USD$30,769.23 and USD$2,564.10 (13th month bonus
rate) net per month (collectively the "Base Salary"), annualized at USD$400,000.
The Base Salary will be paid to the Employee in two payments each month
deposited directly to Employee’s bank account every 15 days. Beginning in 2014,
Employee will become eligible for salary merit increases subject to the
discretion of the Board of Directors.



2.
The Employee will receive a signing bonus in the net amount of USD$500,000. The
signing bonus will be paid out as follows: 50% on the Start Date and 50% on the
120th day after the Start Date; provided, however, if the Start Date is on or
before September 15, 2012, then the second half of the signing bonus will be
paid no later than December 31, 2012. If Employee provides notice of termination
before the expiration of one year from the Start Date, then Employee must refund
the signing bonus to Employer; provided, however, Employee is allowed to retain
a prorated portion of the signing bonus that corresponds to the number of days
that he actually worked during his first twelve months of employment.



3.
Provided Employee receives a rating of at least “meets expectations” on his
Annual Performance Evaluations, he will be eligible to receive an annual bonus
which, subject to the rules set forth in Employer’s Corporate Bonus Plan, could
be up to a maximum of 100% of the Base Salary earned during the year (“Annual
Performance Bonus”). Notwithstanding the foregoing, for the 2012 Corporate Bonus
Plan year only, Employee’s bonus is guaranteed at $400,000 net and will be paid
no later than March 15, 2013. For the avoidance of doubt, it is understood and
agreed that the Base Salary and the Annual Performance Bonus (if any) paid to
Employee include and satisfy any and all obligations under Panamanian Labor Law
regarding overtime work, vacation pay, seniority bonus and or 13th month’s
bonus.



4.
Employee will receive an annual net living allowance of up to $100,000. This
living allowance will be allocated as follows:

(a)
USD$ 4,500 per month for housing;

(b)
USD$ 1,000 per month for a vehicle;

(c)
Employee will receive an annual allowance for schooling of his children; home
flights; the compulsory German pension fund contribution; as well as a health
insurance policy for employee and his dependent family less any premium payments
paid directly by the Company.



Company will reimburse Employee for the expenses described in (c) above upon
Company’s receipt of itemized invoices and/or payment receipts evidencing such
expenses.


5.
Employee will be granted the following equity, free of any consideration from
Employee:

(a)
50,000 shares of time-based restricted stock vesting over a four-year vesting
schedule. The vesting schedule (assuming a September 2012 start date) will be:
25% on August 15, 2013, 45% on August 15, 2014, 25% on August 15, 2015, and 5%
on August 15, 2016.

(b)
30,000 performance based restricted stock consistent with the awards granted to
management in 2012. 2012’s performance equity award is earned based on the
Company’s combined operating income for 2013 and 2014. 40% is earned at the
threshold level ($*** million combined operating income), 80% at the target
level ($*** million combined operating income), and 100%




3





--------------------------------------------------------------------------------

Confidential

at the stretch level ($*** million combined operating income). Once the amount
is determined, one half of the grant vests February 15, 2015 and one-half vests
February 15, 2016.
(c)
Beginning in 2013, Employee will be granted an annual long-term incentive award,
subject to approval of the Company’s Board of Directors, at a level consistent
with annual awards to Executive Vice Presidents in the Company, with performance
based on metrics for international business, consolidated company results, or
some combination thereof. The Company’s intention is to deliver the approximate
(pre-tax) value over time as shown, by way of example, in the chart set forth in
Schedule 2, attached hereto and incorporated by reference. Such intentions are
subject to adjustment based on any material change in the Company’s compensation
practices.



6.
During his employment, the Employee is authorized to incur reasonable, ordinary,
and necessary business expenses in the performance of his duties, such as travel
and accommodation costs, in accordance with policies established by the
Employer. The Employee shall account to the Employer for such expenses, and the
Employer shall pay or reimburse the Employee against submission of itemized
invoices and/or payment receipts evidencing such expenses. In addition:

(a)
Employer will provide Employee with a Company-paid, furnished apartment in
Baltimore, Maryland, as well as a Company-paid rental vehicle, when working out
of the ultimate Parent Company’s corporate headquarters located in Baltimore,
Maryland, USA;

(b)
Employer will reimburse Employee for any reasonable and necessary business and
entertainment expenses, including mobile phone and business travel per the
Company’s policies; and

(c)
In the event that tax liabilities are incurred due to business travel outside of
Panama, the Company will cover the cost of any required tax preparation. The
Company will not cover any tax preparation for Panama-related activities.



Article 6: Place of work and working hours
1.
The Employee will in principle perform his duties and obligations on behalf of
the Company at Sixth Floor, Comosa Building, Samuel Lewis Avenue, Republic of
Panama. Employee acknowledges that his work may necessitate a considerable
amount of travel both in Panama and abroad. Employer may, after consultation
with Employee, relocate Employee to a new location outside of Panama. In the
event of such relocation, Employer and Employee will negotiate new terms of
employment that will modify this Agreement. Such relocation and modification of
terms shall not be a termination of employment under Article 2.3(a) and (b).



2.
The Employee shall be employed full time with working hours as determined by the
Company, and at all times consistent with the Panamanian labour laws.



Article 7: Benefits
1.
The Employer will provide Employee with the following disability insurance:

(a)
Short term disability (STD): the Company will cover the premium for STD. The STD
benefit will provide 60% of Employee’s salary, up to $1,000 per week, for 26
weeks duration.

(b)
Executive long term disability: the Company will cover the premium for long term
disability insurance, based on Employee’s compensation level, up to $20,000
monthly, tax free replacement income.

2.
Employer will cover the cost of a life insurance premium. The benefit provides a
lump sum payment equal to 1x Employee’s salary, up to a maximum of $50,000.


4





--------------------------------------------------------------------------------

Confidential



3.
Employer will cover the cost of the group accidental death and dismemberment
premium. This benefit provides an additional lump sum payment equal to 1x
Employee’s salary, up to a maximum of $50,000 for an accidental death or
dismemberment.



4.
Employee is eligible to earn and use 30 days of Paid Time Off (PTO). Under
Armour’s PTO year runs from May 1 to April 30. No PTO may be carried forward
from one PTO year to the next, except with the written approval of the CEO,
Under Armour, Inc. Employee is also eligible for 12 paid holidays in accordance
with the Panama Holiday and Observances Calendar.

5.
Employee shall have the same 50% discount on Company products that is offered to
all full-time employees.



Article 8: Confidentiality
1.
Employee shall keep confidential and shall not at any time, whether during this
Agreement or after its termination, for whatever reason use for his own and/or
any other person's advantage, or disclose to any person, firm or company, any of
the trade secrets, business methods or information which is to be treated as
confidential concerning the business, affairs, or customers or relationships of
the Employee and/or its affiliated companies. Employee and Employer agree to
treat this Agreement and its terms as confidential.



2.
Employee agrees to make available to the Employer all knowledge possessed by him
relating to the business, customers, operations and financial affairs of the
Employer and its subsidiaries, including any methods, developments, inventions
or improvements whether patented, patentable or unpatentable which concern in
any way the business of the Employer and its subsidiaries, acquired by Employee
during the term of this Agreement.



Article 9: Non-Competition; Non-Sollicitation
1.
Except as otherwise provided in this Agreement, without the prior written
consent of the Company, the Employee hereby covenants and agrees that at no time
during the Employee’s employment with Company, whether voluntary or involuntary,
shall Employee:



(a)
directly or indirectly work for or engage in any capacity in any activities or
provide strategic advice to     Competitor Businesses. Competitor Businesses
shall be defined as (i) any business that is involved in the manufacture, sale,
development of fabrications or manufacturing methods, or marketing of: athletic
apparel or footwear (e.g., Reebok, Nike, Adidas); sporting goods; tactical
(military and/or law enforcement) apparel; hunting and fishing apparel; mountain
sports apparel; accessories of such industries; or any business substantially
similar to the present business of the Company or such     other business
activity in which the Company may substantially engage; and (ii) retail
enterprises    which sell products that compete with the Company’s products;



(b)
act in any way, directly or indirectly, with the purpose or effect of
soliciting, diverting or taking away any business, customer, client, supplier,
distributor, employees, or agents of the Company; or



(c)
otherwise compete with Company in the sale or licensing, directly or indirectly,
as principal, agent or otherwise, of any products competitive with the products,
or services competitive with the services, developed or marketed by Company.



2.
For a period of twelve months after termination of this Agreement, Employee will
not act in any way, directly or indirectly, with the purpose or effect of
soliciting, diverting or taking away any business, customer, client, supplier,
distributor, employees, or agents of the Company.





    

5





--------------------------------------------------------------------------------

Confidential

Article 10: Rights of industrial and intellectual property
1.
As a result of his activities for the Employer and/or its affiliates, the
Employee may during this agreement or during one year after the termination
thereof make, discover, or create anything that will qualify for protection by
rights of an exclusive nature, such as intellectual property rights (which
expressly include, but are not limited to patent rights, copyrights, computer
programs and the like, (hereinafter referred to as: the “Intellectual Property
Rights”) or know-how rights (hereinafter referred to as: the “Rights”). Parties
agree that the Intellectual Property Rights and the Rights shall belong to and
be the absolute property of the Employer both during this Agreement and after
termination thereof. The remuneration of the Employee under this agreement is
considered to comprise an equitable remuneration for not being granted any
Intellectual Property Rights and Rights.



2.
To the extent not already provided for by Panamanian intellectual property law,
the Employee hereby transfers in advance, and shall – to the extent this cannot
be done in advance – transfer both the Intellectual Property Rights and the
Rights to the Employer. As far as copyrights are concerned, the Employee hereby
transfers in advance, and shall – to the extent this cannot be done in advance –
transfer to the Employer any moral rights. To the extent Panamanian intellectual
property law does not provide for the transfer of particular moral rights, the
Employee shall irrevocable waive, for the benefit of the Employer and its
successors in title, any such moral rights.



3.
The Employee shall, upon first request of the Employer, execute all documents
and do all things reasonably necessary or desirable, to vest – and maintain
vested – the Rights (including the moral rights) by the Employer. Any reasonable
costs and expenses of the Employee in respect thereof will be reimbursed by the
Employer.



Article 11: Data protection
1.
The Employee agrees that the Employer may keep information and other records
relating to the Employee in a personnel file which will be kept securely and
access will only be given to management or other staff of the Employer and /or
any subsidiary or group company of the Employer who require access to the
information in the Employee’s file for business purposes and, to the Employer's
advisers and consultants whose work relates to personnel and payroll matters.
The information will be used to carry out staff administration and marketing.
The Employee also agrees that information about him (including his name,
photograph and experience) may be used in promotional materials for the Employer
and may be disseminated to clients, of the Employer and /or any subsidiary or
group company of the Employer wherever they may be situated in the world. The
Employee agrees to inform the Employer as soon as possible in the event that his
contact information changes.



Article 12: Company Policies and Procedures
1.
As a condition of employment, the Employee is required to comply with all
policies and procedures of the Employer, including but not limited to, the
Company’s Code of Ethics and Business Conduct. By signing below, the Employee
acknowledges that he or she has reviewed and understands the Company’s Code of
Ethics and Business Conduct.




6





--------------------------------------------------------------------------------

Confidential

Article 13: Gifts
1.
The Employee shall not in connection with the performance of his duties,
directly or indirectly, accept or demand gifts, commission, contributions or
reimbursements in any form whatsoever from third parties. This does not apply to
customary promotional gifts of little value.





Article 14: Return of Company Property


1.
Employee shall promptly, whenever requested by the Company, and in any event
upon the termination of his employment with the Company, for any reason, deliver
to the Company all documents and materials, that the Company may require
including but not limited to lists of clients or customers, correspondence and
all other documents, paper and records, in whatever format, which may have been
prepared by him or have come into his possession in the course of his employment
with the Company, and Employee shall not be entitled to and shall not retain any
copies thereof. Title and copyright therein shall vest in the Company.



Article 15: Representations and Warranties


1.
Employee warrants and represents that he has not retained any confidential or
proprietary information from a prior employer and understands that, under no
circumstances, may he use any such information on behalf of, or disclose any
such information to anyone at, the Company.



2.
Employee warrants and represents that he is free from any employment agreement
or restrictive covenant, such as a non-competition agreement, which would limit
or restrict his ability to commence his employment pursuant to this Agreement.



3.
Employee represents and warrants that to the best of his knowledge, his mental
and physical health will not prevent him from carrying out his duties under this
Agreement.



Article 16: Prior Agreements; Amendments
1.
This Agreement when effective supersedes and replaces all prior agreements,
written or oral, between the Employee and the Company. This Agreement may not be
amended or modified except by a document in writing, signed by the Parties or
their authorized representatives.



Article 17: Severability
1.
If any provision of this agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable (i) such provision shall be of
no force and effect, but the illegality or unenforceability of such provision
shall have no effect upon and shall not impair the enforceability of any other
provision of this Agreement and (ii) the parties shall commit themselves to
replace the non-binding and/or non-enforceable provisions by provisions that are
binding and enforceable and differ as little as possible –taking into account
the object and purpose of this agreement – from the non-binding and/or
non-enforceable provisions.



Article 18: Notice
1.
Any notice required or permitted under this Agreement will be in writing and
will be deemed to have been given when delivered by hand or when received by the
addressee if sent by an internationally recognized overnight courier. Such
communications must be sent to the Parties at the following addresses:



    

7





--------------------------------------------------------------------------------

Confidential

(a) to the Company: Edificio Comosa, Piso 6, Ave. Samuel Lewis, Ciudad de
Panama, Republic of Panama, to the attention of Kevin Plank, CEO; and
(b) to the Employee: Ten Tower, Apt. 43A, Costa Del Este, Costa Bay, Panama, to
the attention of Karl-Heinz Maurath, President, Under Armour International.


Article 19: Guaranty
1.
In consideration of Employee entering into this Agreement with Employer, UA
Panama, S. de R.L. a Maryland, U.S. company with its principal place of business
located at 1020 Hull Street, Baltimore, Maryland (“Guarantor”), hereby
irrevocably and unconditionally guarantees to Employee that Employer shall
timely pay all amounts due and perform all obligations required under this
Agreement, and if at any time Employer shall default in such payments or
obligations, Guarantor will promptly, on receipt of written demand from
Employee, pay the amounts and perform the obligations in respect of which
Employer is in default.



Article 20: Miscellaneous
1.
The rights and obligations of the Employer hereunder shall be binding upon and
run in favour of the successors and assigns of the Employer. Employer is free to
assign this Agreement to its subsidiary or affiliate in Panama.



2.
This Agreement shall be governed by and construed in accordance with the laws of
Panama.



3.
Employee agrees that the remedy at law for any breach by him of Articles 8, 9 or
10 of this Agreement will be inadequate and that, in addition to any other
remedies the Company may have, the Company shall be entitled to temporary and
permanent injunctive relief without the necessity of proving actual damage.



4.
Notwithstanding anything herein to the contrary, Article 2.3(a) and (b)
(relating to severance), Article 8 (relating to the protection of the Company’s
confidential information), Article 9 (relating to Employee’s post termination
non-interference and non-solicitation obligations) and Article 10 (relating to
the ownership and protection of the Company’s Intellectual Property and Rights)
shall survive any termination of this Agreement.







Agreed and signed in duplicate in Panama City on August 9th, 2012.
                        
        
UA Panama, S. de R.L., the Employer


_/s/ Brad Dickerson________________________
Brad Dickerson, President, UA Panama, S. de R.L.


Date: _8/20/12________________________




/s/ Karl-Heinz Maurath
Karl-Heinz Maurath, the Employee




Date: __09.08.12_________________________

    



8





--------------------------------------------------------------------------------

Confidential



Schedule 1




RMA Baden (small company owned by Employee’s brother), Employee serves as
advisor and sits on the board directors









9





--------------------------------------------------------------------------------

Confidential



Schedule 2






Equity: Performance Based Equity – Base Case


2012
2013
2014
2015
2016
2017
 
Projected Stock Price at Vesting
 
 


$82.50




$90.75




$99.83




$109.81




$120.79


Total Vesting
 
 
 
 
 
 
 
 




2012 Grant – Performance Stock Units – 15,000
15,000
 
 
680.625


748.688


 
 
$1,429.313
2013 Grant – Performance Stock Units – 15,000
15,000
 
 
 
748.688


823.556


 
$1,572.244
2014 Grant – Performance Stock Units – 15,000
15,000
 
 
 
 
823.556


905.912


$1,729.468
2015 Grant – Performance Stock Units – 20,000
20,000
 
 
 
 
 
1,207.883


$1,207.883
2016 Grant – Performance Stock Units – 20,000
20,000
 
 
 
 
 
 
$
Total $ of Performance Stock Units – Vesting per year
 
$
$680.625
$1,497.375
$1,647.113
$2,113.794
$5,938.907
Panama Income Tax
None under MHQ status
 
 
 
 
 
 
 
Panama Social Security Tax
None under MHQ status
 
 
 
 
 
 
 
Net Cash Value – If shares sold
 
 
$
$680.625
$1,497.375
$1,647.113
$2113.794
$5,938.907





Note: The amounts shown in this Schedule are intended to reflect the years in
which the equity would be earned. The equity would not actually vest until mid
February of the following year. For example the 680.625 noted under 2014 for the
2012 Grant of 15,000 (which is based on the Company’s combined operating income
for 2013 and 2014) would be earned in 2014, but would not vest until February of
2015. Further, the share amounts and stock prices are based on pre-split
amounts.

10



